UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2292


NABI NABIL,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 6, 2010                 Decided:   August 23, 2010


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, MARKS, CALDERON, DERWIN & RACINE, P.L.C.,
Arlington, Virginia, for Petitioner.       Tony West, Assistant
Attorney General, Ada E. Bosque, Senior Litigation Counsel,
Jonathan Robbins, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nabi    Nabil,       a     native       and    citizen       of    Afghanistan,

petitions    for    review       an    order       of     the    Board    of     Immigration

Appeals    (“Board”)      dismissing         his     appeal      from    the     immigration

judge’s     order   denying          his     applications          for    withholding            of

removal    and   withholding          under       the   Convention       Against          Torture

(“CAT”).    We deny the petition for review.

            Nabil    challenges             the    adverse        credibility         finding.

“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

if the alien shows that it is more likely than not that her life

or freedom would be threatened in the country of removal because

of her race, religion, nationality, membership in a particular

social group, or political opinion.”                      Gomis v. Holder, 571 F.3d
353, 359 (4th Cir. 2009) (internal quotation marks omitted),

cert.     denied,   130     S.        Ct.    1048       (2010).          “[I]f       an     alien

establishes eligibility for withholding of removal, the grant is

mandatory.”      Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54

(4th Cir. 2006) (alteration added).

            For applications filed after the passage of the REAL

ID Act of 2005, a trier of fact, “[c]onsidering the totality of

the     circumstances,     and        all     relevant          factors,”      may        base   a

credibility determination on any inconsistency, inaccuracy, or

falsehood “without regard to whether [it] goes to the heart of

the applicant’s claim[.]”               8 U.S.C. § 1158(b)(1)(B)(iii) (2006)

                                              2
(alterations         added).      “[I]n        evaluating         an    asylum        applicant’s

credibility, an IJ may rely on omissions and inconsistencies

that     do    not     directly        relate       to     the    applicant’s          claim     of

persecution       as    long      as     the    totality          of    the         circumstances

establish that the applicant is not credible.”                                 Lin v. Mukasey,

534 F.3d 162, 164 (2d Cir. 2008); see also Mitondo v. Mukasey,

523 F.3d 784,     787-88    (7th     Cir.          2008)    (noting       that     the    new

statute       abrogates         decisions           that     focus        on        whether     the

inconsistency or omission goes to the heart of the applicant’s

claim for relief).

               Credibility       findings           are    reviewed        for        substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.          Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                         “Examples of specific and

cogent    reasons       include        inconsistent         statements,             contradictory

evidence,      and     inherently       improbable          testimony[.]”              Tewabe    v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks omitted).

               This     court     accords        broad,          though        not     unlimited,

deference       to     credibility        findings         supported           by     substantial

evidence.        Camara    v.     Ashcroft,          378 F.3d 361,    367     (4th    Cir.

2004).        If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

                                                3
cogent reasoning, however, it is not supported by substantial

evidence.       Tewabe, 446 F.3d at 538.

               A determination regarding eligibility for withholding

of removal is affirmed if supported by substantial evidence on

the record considered as a whole.                  INS v. Elias-Zacarias, 502
U.S. 478,    481    (1992).       Administrative       findings     of   fact   are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.            8 U.S.C. § 1252(b)(4)(B) (2006).             We

will reverse the Board only if “the evidence . . . presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                Elias-Zacarias, 502 U.S. at

483-84 (alteration added); see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

               We hold that substantial evidence supports the adverse

credibility finding.          The immigration judge and the Board made

note of specific and cogent reasons that cast doubt on Nabil’s

claim    that     he     converted    to    Christianity.         Because    Nabil’s

application      for     relief   depended      upon   his   alleged    conversion,

substantial       evidence     supports      the   denial    of    withholding     of

removal and the record does not compel a different result.

               Because      Nabil’s        claim   that      he      converted     to

Christianity was not to believed due to the adverse credibility

finding, and because he did not submit sufficient independent

evidence that could stand on its own and overcome the adverse

                                            4
credibility finding, we hold that substantial evidence supports

the finding that Nabil failed to show it was more likely than

not he will be tortured if he returns to his native country.

See 8 C.F.R. § 1208.16(c)(2) (2010).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5